DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the amendment filed on 07 July 2022.
Claim 5 has been canceled. 
Claims 1, 3, 4, 6, 7, 12, 15, 21, 22 have been amended.
Claims 1-4, 6-22 are currently pending and have been examined.
This action is made final. 

Claim Objections
Claim 21 is objected to because of the following informalities: As amended, the next to last limitation contains recitation of “a operating procedure” rather than “an operating procedure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 7, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4, 7, 22 contain recitation of the following limitation for which no support appears to be found in the specification: “to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs)”.  Paras. 0003 and 0015 of Specification are the only instances of “standard operating procedures”/”SOPs” that can be found, however, these paragraphs merely disclose “Current hospital Standard Operating Procedures (SOPs) do not offer an effective family notification procedure with respect to changes in a patient's medical status” rather than communicating to ensure compliance with SOPs.
Claim 21 contains recitation of, “wherein said electronic health records comprise said hospital EMR system data and said PHR data comprise a plurality of electronically-accessible medical health record accessible information systems integrating: EMR system data and said PHR data comprise a plurality of electronically-accessible medical health record accessible information systems integrating: a medical automation information system of computer-implemented instructions; a medical information system of computer-implemented instructions; a hospital staff information system of computer-implemented instructions; an operating procedure information system of computer-implemented instructions.  A search of the specification for the terms/partial terms “medical information”, “automation”, “staff”, “operating procedure” yield no instances of support.  A search for the partial term “integrat” yields no relevant support for integrating such functions.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-4, 6-11, 21-22 are directed to a system comprising a workstation, server, user device) and method (claims 12-20 are directed to a method of monitoring a patient’s condition and providing alerts through an application). (Step 1: Yes)  
These steps of Independent Claim 1, Claim 12, and Claim 15 as drafted, under the broadest reasonable interpretation, are directed to methods of organizing human activity but for recitation of generic computer components.  Specifically, it amounts to managing an individual monitoring a patient’s electronic medical record for changes at a particular frequency and sending notifications to authorized individuals when a change occurs.  If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes).
Dependent claims 2-4, 6-11, 13-14, and 16-22 inherit the limitations that recite an abstract idea due to their dependency on Claim 1, 12 and 15, respectively, under Step 2A – Prong 1. Given the broadest reasonable interpretation of the dependent claims, these claims recite further limitations which further narrow or define the abstract idea embodied in the claims, and are also directed towards the abstract idea of organizing human activity through the use of generic computer components. Claim 2 recites the limitation of monitoring for change(s) in a patient’s condition by monitoring one or more vital signs, which is understood to be an individual observing a patient’s vital signs. Claim 3 recites the limitation of transmitting a message pertaining to the changes in a patient’s condition to an automated alert application, which is understood to be an individual using an electronic device to send a message about a patient’s condition changes to an alert application.  Claim 10 and Claim 14 recite the limitation of placing an outbound call to the medical professional workstation, which is understood to be an individual making a call.  Claim 13 recites the limitation of sending a notification to the user application running on the user device, which is understood to be an individual using an electronic system to send a notification to an application.  Claim 17 recites the limitation of sending an alert to a user device, which is understood to be an individual using an electronic system to send a notification to a user device.  Claim 18 recites the limitation of initiating an emergency contact procedure, which is understood to be an individual starting to notify emergency contact(s) per hospital procedure.  Claim 20 recites the limitations of waiting a predetermined amount of time for a callback, calling a next authorized individual when no callback is received in predetermined amount of time, and repeating this process until a callback is received or all authorized individuals have been called and timed out, which is understood to be an individual calling an authorized individual, waiting a specified amount of time, then calling the next authorized individual on a list if no callback is received, and repeating this process until a callback is received or all authorized individuals have been called. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a medical professional workstation, at least one computer processor, at least one network interface communication device…, at least one electronic computer memory device…, wherein said at least one electronic computer processor…is configured to execute a plurality of first instructions…, wherein said at least one electronic computer processor of said electronic computer application server is configured to execute a plurality of third (fourth) instructions…, wherein at least one electronic computer processor of said medical professional workstation device configured to execute said plurality of said second instructions…, electronically (check, perform, determine, etc.)… (Claim 1); by at least one electronic computer processor configured to execute a plurality of second instructions…, by said at least one electronic computer processor of said medical professional workstation…, (Claims 12 and 15) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017], [0018], [0045]; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of monitoring a URI component associated with a resource being monitored by the EMR message monitor application amounts to data gathering; recitation of triggering and performing an API call for the notification amounts to insignificant application, see MPEP 2106.05(g)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 6, 8, 13, 14, 17, 18, 21, 22 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 6 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as executing a notification procedure and transmitting a message comprising information about changes in a patient’s condition; and monitoring a URI associated with a resource, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); triggering and performing an API call when the condition is evaluated as true based on the iteration through the spreadsheet, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)). 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8, 14, 17 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, sending a message to the server-side automated alert application and sending a notification to the user automated alert application running on the user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); detecting a change in emergency medical records application, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-4, 6-11, 13-14, 16-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-4, 6-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
	Applicant’s arguments (beginning on page 19) pertaining to the 112(a) rejection detailed at paras. 6-11 of NFOA have been considered and are persuasive. These rejections are withdrawn in view of Applicant’s citations to relevant portions of specification/drawings to provide adequate support and/or in view of Applicant’s amendments.  
	Applicant’s arguments (page 25) pertaining to the 112(a) rejection detailed at para. 12 of NFOA pertaining to Claims 4, 7, 22 have been considered and are partially persuasive.  The rejection is maintained as no support appears to be found for the limitation “to electronically communicate to ensure compliance with hospital standard operating procedures (SOPs)”.  Applicant has cited to paras. 0003 and 0015 of Specification to provide support, however, these paragraphs merely disclose “Current hospital Standard Operating Procedures (SOPs) do not offer an effective family notification procedure with respect to changes in a patient's medical status” rather than communicating to ensure compliance with SOP’s.  The rejection is maintained and has been updated accordingly in 112(a) section above.
	Applicant’s arguments (page 26) pertaining to the 112(a) rejection detailed at para. 13 of NFOA pertaining to Claim 21 have been considered and are partially persuasive.  Applicant has pointed to multiple paragraphs at a high level as providing support for these limitations; Examiner is unable to find relevant support for the limitations as currently presented.  Regarding the portions to which Applicant has indicated support for a particular limitation:  Regarding the limitation pertaining to “medical automation information system”, Applicant has pointed to para. 0037, but this paragraph only discloses the “automated alert system” and “automated alert application”, not that the system integrates with a “medical automation information system”.  For the limitations regarding “staff”, Applicant cites to para. 0032 which merely states “User Device” and is believed to be a typographical error.  Para. 0033 discloses an application allowing authorized individuals to communicate with medical staff but does not disclose integration with “hospital staff information systems”.  The rejection is maintained and has been updated accordingly in 112(a) section above. 

112(b) Rejections
	Applicant’s arguments (beginning on page 27) pertaining to 112(b) rejections have been considered and persuasive.  The 112(b) rejections are withdrawn in view of Applicant’s citations to relevant portions of specification and amendments to claims.  

101 Rejections
	Applicant’s arguments beginning on page 32 have been fully considered but are not persuasive.  Applicant asserts “Applicant respectfully submits that the claims as
originally presented recited patent-eligible subject matter, and now as even more specifically
claimed, are now even more assuredly directed to patent-eligible subject matter, and surely are
directed to significantly more than any alleged abstract idea.”  Examiner respectfully disagrees and will address individual arguments in detail below. 
	On page 32, Applicant argues, “Applicants disagree that the claims are directed to an abstract idea, where, like in Mentone Solutions LLC v. Digi International Inc., Applicants' claimed invention, as amended is directed to an improvement in the functionality of a computer, a healthcare computer system, which provides a time immediacy solution to a problem of electronically notifying an authorized user…”  Examiner disagrees that the claims are directed to an improvement in the functionality of a computer as Applicant has not described problems associated with prior systems which are caused by computer functionality in the original specification.  Paras. 0003-0004 of specification provide background information which merely states that current hospital SOP’s do not offer an effective family notification procedure and that family members may not be contacted which allows unnecessary or unwanted hospital procedures to be performed. While these may be problematic situations, these problems as described are not caused by a computer or functionality of a computer. 
	Regarding remarks on pages 33-35 in which Applicant has presented amended claim language and emphasized particular limitations in bold, italics (e.g., “electronically perform… electronically check for a change…”), Examiner notes that these have been identified as additional elements outside of the abstraction.  The various elements are addressed in the 101 analysis above; see Step 2A Prong 2 analysis.  The portions of the claim limitations emphasized by Applicant on pages 33-35 amount to instructions to apply the abstract idea using a computer or amount to insignificant extra-solution activity. For example, “electronically determines a coding value for the electronic resource” uses “electronically” to apply the abstract idea and the broadest reasonable interpretation is understood to be an individual assigning a coding value to a resource.   
	On page 40, Applicant summarizes argues that “the immediacy features added to the claims provide a solution to a problem that is technical, an electronic notification process to make an electronic notification to an authorized user of a change in data”. As explained above, the issue of “immediacy” as disclosed in specification is not described as being a problem caused by technology (e.g., the computer system/software).  It is merely disclosed at a high level that current systems do not offer an effective communication method to notify family members of changes to a patient’s condition.  Regarding Applicant’s assertion in first paragraph that “the relevant time frame of the immediacy of notification is novel and not obvious”, please see MPEP 2106.05(I) which states, “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101").  As made clear by the courts, the "novelty” of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter."
	Regarding Applicant’s remarks in second paragraph on page 40 (“Applicant
respectfully submits that humans cannot readily perform the technical aspects recited in these
claim features”), Examiner notes that these additional elements are merely adding technology to the abstract idea of monitoring a patient’s condition at a given time interval and notifying appropriate parties of a change.  Any noted improvements may be an improvement to the abstract idea itself but are not an improvement to technology.  
	At bottom of page 40 onto page 41, Applicant asserts that even if the claims are directed to an abstract idea, they integrate the alleged abstract idea into a practical application.  Examiner respectfully disagrees.  Applicant reiterates the assertion that the features cited at top of page 41 constitute an improvement in the field, however, Applicant has not shown how these features provide a technological improvement to prior systems.  See MPEP 2106.04(d) for examples the courts have identified that do and do not integrate judicial exceptions into a practical applications.  
	Regarding arguments in third paragraph on page 41 through page 42 pertaining to well-understood, routine and conventional activity with respect to both 2A and 2B, the Applicant has not described prior systems and how the claimed invention amounts to features that are not well-understood, routine and conventional when compared to the prior systems.  As described in the claims and specification, the elements cited to by Applicant on pages 40-41 merely amount to normal computer activity. 
	Regarding arguments on pages 41-42 pertaining to Step 2B, Applicant asserts “Previously known techniques do not use these features determine an aggregated risk in the
manner recited in the claimed elements, both individually and in combination”.  As stated above, Applicant has not disclosed the shortcomings of previously known techniques in specification as originally filed.  
	The 101 rejection is maintained and the 101 section above has been updated to reflect amended claim language.  

103 Rejections
	The 103 Rejections are withdrawn in view of Applicant’s arguments and amendments to claim.  A search of available prior art fails to yield a combination of references that would make the combination of claim elements obvious as a whole.  


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619